Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.
Claims 1, 2, 7 and 8 have been amended.
Claims 1 and 7 being independent.
Claims 1-12 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages 7-9, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 101 have been fully considered, however, the examiner respectfully disagrees.
Applicant argues that the claims as a whole are directed to technical improvement to existing technology that handles currency exchange between devices, however, taking out the computer elements from the claims, the claims merely recite a business solution to a business problem and merely applies the abstract idea in a computer environment to automate the currency conversion and payment processing steps without significantly more. 
The amended claims do not integrate the judicial exception into a practical application because the combination of additional elements are recited at a high level of generality (i.e., as a generic processors performing generic computer functions of receiving, sending and processing data) performing extra solution activity. The additional element(s) describe how to generally “apply” the judicial exception in a computer environment and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Further, the exchange of virtual currency between separate devices effectuated by a trade engine module including dividing up the transaction value amongst different currencies such that currency is exchanged between the devices according to a particular asset allocation are extra-solution activities. It would be possible to carry out the recited steps without the recited technical components. It is possible to remit payment in accordance with an allocation of currencies which include cryptocurrencies without the help of the recited additional elements. The additional elements are non-specific and not necessary to remit a payment from a customer to a merchant.
The amended claims clarifying that the steps are being carried out between devices and by utilizing a trade engine module for assisting in carrying out steps by and between devices may be solutions to a business problem, but are non-technical improvements. The claims are not directed to improving a computer or technological process. The current claims are directed towards a business process. The additional elements in this case, are only applied to the business process to automate it and nothing more. The claims do not improve the functioning of the computer itself or another technical field. These claimed features are generic components of the computer itself. The claims do not claim anything specific or that differentiates the limitations claimed from limitation of generic computer elements. Therefore, any improvements claimed by the Applicant is an inherent quality of applying the abstract idea to these generic computer components. The apparatus comprising a trade engine module is not exclusive to the current claimed invention. For the above reasons, claims 1-12 are not patent eligible.
Applicant’s arguments, see pages 9-10, filed 06/24/2022, with respect to the rejection of claims 1-12 under 35 USC 103 have been fully considered and are persuasive. The 35 USC 103 rejection of claims 1-12 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. 
When taking out the computer elements, Independent claim 1 recites: 
determining a transaction value of the transaction in fiat currency based on an order;
receiving a respective identification of a merchant external wallet address for each of one or more assets of the merchant, wherein each of the assets comprises a respective value in an associated currency; 
converting the transaction value from the fiat currency to a chargeable amount in a plurality of electable digital currencies;
receiving an allocation specification defining a pre designated division of preferred currencies across different currencies, including cryptocurrencies; 
dividing the transaction value into a plurality of allocations based on the allocation specification; 
for each of the allocations, determining a conversion rate between the fiat currency and the currency of the asset associated with the allocation; 
converting each of the allocations from the fiat currency to the currency of the asset associated with the allocation, based on the conversion rate; 
notifying of the value of each allocation in the currency of the asset associated with the corresponding allocation; and
settling the transaction for the transaction value by remitting payment according to the value of each allocation.  
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of dividing the transaction value into a plurality of allocations based on the allocation specification; for each of the allocations, determining a conversion rate between the fiat currency and the currency of the asset associated with the allocation; converting each of the allocations from the fiat currency to the currency of the asset associated with the allocation, based on the conversion rate; and settling the transaction for the transaction value by remitting payment according to the value of each allocation. Therefore, the claim is a related to a “Method of Organizing Human Activity” relating to a “Commercial or Legal Interactions” i.e. business relations. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “first device”, “second device” and “payment service” are recited at a high level of generality i.e., as a generic processor performing generic computer functions of receiving, sending and processing data. The additional element(s) describe how to generally “apply” the judicial exception in a computer environment and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Further, the steps of converting and dividing values are extra-solution activities.
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components i.e. computing processor.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, receiving and sending data are well-understood, routine and conventional computer functions. The claim is ineligible.
The dependent claims 2-6 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of trading systems. For instance, with respect to claims 4-10 & 4-20, the claims further define the abstract idea apply nothing significantly more. For the above reasons, the claims are ineligible.

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/15/2022